DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Oct. 2021 has been entered.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior of the engine". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "an air intake duct" twice. The limitation is confusing if the two air intake ducts are the same or different. For examination purposed the ducts will be interpreted as the same.
Claim 1 recites the limitation "an interior of the housing" twice and also “the interior of the housing. The limitation is confusing if the two interiors are the same or different. For examination purposed the interiors will be interpreted as the same. The second recitation of “an interior of the housing” should be amended to recite “the interior of the housing”.
Claims 2-7 and 9-11 depend upon claim 1.
Claim 11 recites the limitation "an interior of the housing". The limitation is confusing if the interior is the same or different than the claim 1 interior. For examination purposed the interiors will be interpreted as the same. The recitation of “an interior of the housing” should be amended to recite “the interior of the housing”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. US 5,996,543 (hereafter Nakayama) and further in view of Powell et al. US 2015/0202955 (hereafter Powell), Stec et al. US 2010/0147243 (hereafter Stec), and Exproblems “Pics of Air Filter Box Removal” published 16 Nov. 2013 accessed at <https://www.explorerforum.com/forums/threads/pics-of-air-filter-box-removal.396890/> (hereafter Exproblems).

Regarding claim 1, Nakayama teaches an air box (Fig 1) configured to communicate an airstream through an air filter (8) to an air intake duct (16) of an engine (11), comprising:
a housing (housing enclosing air filter 8 shown in Fig 1) configured to support the air filter within an interior of the housing (col 2 line 66 – col 3 line 10);
an air inlet (inlet into conduit 15);
a duct (15) configured to direct the airstream from the plurality of air inlets to the interior of the housing (col 2 line 66 – col 3 line 10);
an opening (opening holding filter 8) into an interior of the housing wherein a surface of an electronic control unit (14) is placed in contact with the airstream (col 4 lines 39-47, where Figs 1, 2, and 3 show the ECU at least partly inside the housing); and
a conduit configured to communicate the airstream from an interior of the air filter to the air intake duct wherein the conduit is coupled with an air intake duct of the engine (col 2 line 66 – col 3 line 10; col 2 lines 23-35).
Nakayama does not teach:
a plurality of air inlet ports;
the housing having a plurality of rear supports configured to be couple with supportive pads within the interior of an engine bay;
a plurality of air inlets configured to receive the airstream from the plurality of air inlet ports; and
a seal disposed around a perimeter edge of each of the plurality of air inlets, the seal comprising a recess configured to fixedly receive the perimeter edge, wherein the seal is configured to establish an air-leak resistant junction.
Exproblems teaches an air box (first paragraph) comprising the housing (box shown in the first picture) having a plurality of rear supports (“(2) that protrude from the bottom of the air box itself” of third paragraph, labelled below in the first picture) configured to be couple with supportive pads (“lower grommets” of the third paragraph, labelled below in the second picture) within the interior of an engine bay (engine bay shown in the second picture). Exproblems teaches where the rear supports and supportive pads are to secure the air box (third paragraph).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear supports)]
    PNG
    media_image1.png
    480
    640
    media_image1.png
    Greyscale

First picture of Exproblems

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Supportive pads)]
    PNG
    media_image2.png
    480
    640
    media_image2.png
    Greyscale

Second picture of Exproblems
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air box (Fig 1) of Nakayama by incorporating the rear supports (First picture) and supportive pads (Second picture) of Exproblems in order to secure the air box (third paragraph).
Powell teaches an air intake system for an engine (¶2) comprising a duct (150M) and an air filter (155), and further comprising:
a plurality of air inlet ports (110OUT); and
a plurality of air inlets (152) configured to receive the airstream from the plurality of air inlet ports (¶77).
Powell teaches where the arrangement ensures adequate supply of engine intake air is provided (¶13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of Nakayama (15) by incorporating the duct of Powell (150M) including the air inlet ports (152) and air inlets (inlets of 150M from ports 152) in order to ensure adequate supply of engine intake air is provided (¶13).
Powell further teaches where member 152C helps direct air from the air ports into the air inlets (¶81-83).
Stec teaches an engine air intake system (¶3-4) comprising an air inlet (140) and a seal (120) disposed around a perimeter edge (outer and end edge of duct 130 which is received by the recess) of each of the plurality of air inlets (as shown in Fig 3A), the seal comprising a recess (labeled below) configured to fixedly receive the perimeter edge, wherein the seal is configured to establish an air-leak resistant junction in order to improve sealing (¶3).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Recess)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlets of the Nakayama/Powell combination (Powell 152) by incorporating the seal of Stec (120) in order to improve sealing (¶3).

Regarding claim 2, Nakayama in view of Powell and Sec teaches all the limitations of claim 1. Nakayama further teaches wherein a multiplicity of protrusions (lower protrusions of 16 in Fig 1) are disposed on the housing and configured to facilitate fixedly coupling the air box with the engine (via head 11), the multiplicity of protrusions being configured to cooperate with any of various mounts and pads disposed within the engine bay (col 1 lines 20-35).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protrusions)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Regarding claims 3-4, Nakayama in view of Powell and Sec teaches all the limitations of claim 1. Nakayama further teaches wherein one or more surface features (shown below) are disposed on any of the housing and the duct, wherein the one or more surface features are comprised of a groove disposed longitudinally along the duct and configured to receive a hood prop of a vehicle in which the air box is installed (where the groove is configured such that it is fully capable of receiving a hood prop; see MPEP §2114, §2115, §2173.05(g)).
[AltContent: arrow][AltContent: textbox (Features)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Regarding claims 3 and 5, Nakayama in view of Powell and Sec teaches all the limitations of claim 1. Nakayama further teaches wherein one or more surface features (labeled below) are disposed on any of the housing and the duct, wherein the one or more surface features are comprised of contoured portions that are configured to provide clearance between the air box and nearby components disposed on the engine (where the contoured portions are configured such that they are fully capable of providing clearance between the air box and the engine components as shown in Fig 3; see MPEP §2114, §2115, §2173.05(g)).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Features)]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Regarding claim 6, Nakayama in view of Powell and Sec teaches all the limitations of claim 1. 
Nakayama does not teach wherein the one or more air inlets are configured to be blocked to the airstream so as to facilitate operation of the air box in absence of either of the one or more air inlet ports.
Powell teaches wherein the one or more air inlets are configured to be blocked to the airstream so as to facilitate operation of the air box in absence of either of the one or more air inlet ports (¶14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air box of Nakayama (Fig 1) by incorporating the air inlets of Powell in order to allow an air inlet to be blocked (¶14).

Regarding claim 7, Nakayama in view of Powell and Sec teaches all the limitations of claim 1. 
Nakayama does not teach wherein each of the one or more air inlets comprises an opening that is configured to be coupled with a corresponding one of the one or more air inlet ports, such that the airstream is passed through the one or more air inlets and into the duct.
Powell teaches wherein each of the one or more air inlets comprises an opening that is configured to be coupled with a corresponding one of the one or more air inlet ports, such that the airstream is passed through the one or more air inlets and into the duct in order to supply air to the air engine (¶82-84, ¶13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air box of Nakayama (Fig 1) by incorporating the air inlets of Powell in order to supply air to the air engine (¶82-84, ¶13).

Regarding claims 9-10, Nakayama in view of Powell and Sec teaches all the limitations of claim 1. Nakayama further teaches wherein the housing is comprised of a flat surface (top surface of 31) that is configured to receive a base (perimeter of filter 8) of the air filter, the base being comprised of a seal that is configured to be compressed so as to establish an air-leak resistant connection between the base and the flat surface (where one of ordinary skill in the art would recognize that car air filters comprise the seal as claimed), wherein the flat surface comprises a mount portion of the housing that is configured to facilitate using one or more suitable fasteners to compress the seal between the flat surface and the base (col 2 lines 36-65).

Regarding claim 11, Nakayama in view of Powell and Sec teaches all the limitations of claim 1. Nakayama further teaches wherein the opening comprises an edge portion that is configured with one or more threaded holes (for screws, col 4 lines 55-65) disposed in suitable locations to receive one or more fasteners to fixedly attach the ECU to the housing, such that the at least one surface effectively encloses the interior of the housing (col 4 lines 55-65).


Response to Arguments
The following is a response to Applicant’s arguments filed 29 Oct. 2021:

Applicant argues that the 112b claim rejections are overcome by amendment.
Examiner disagrees. Claim 112b rejection remain and re detailed above.

Applicant argues that the 103 rejections in view of Nakayama, Powell, and Stec are overcome by amendment.
Examiner agrees and the rejections are withdrawn. However, upon further search and/or consideration the claims are unpatentable in view of Nakayama, Powell, Exproblems, and Stec


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776